Case 2:13-cv-00193 Document 1219 Filed on 11/20/20 in TXSD Page 1 of 3
Case: 20-40428 Document: 00515647434 Page:1 Date Filed: 11/20/2020

Gnuited States Court of Appeals

for the Sifth Circuit suthom Ba Sa
NOV 2 O2020
No. 20-40428 ;
David J. Bradley, Clerk of Court

MARC VEASEY; JANE HAMILTON; SERGIO DELEON; FLoypD
CARRIER; ANNA BURNS; MICHAEL MONTEZ; PENNY POPE;
OSCAR ORTIZ; KoBy OZIAS; LEAGUE OF UNITED LATIN
AMERICAN CITIZENS; JOHN MELLOR-CRUMLEY; DALLAS
CouNTY, TEXAS; GORDON BENJAMIN; KEN GANDY; EVELYN
BRICKNER,

Plaintiffs— Appellees,
versus
GREG ABBOTT, IN HIS OFFICIAL CAPACITY AS GOVERNOR OF
TEXAS; STATE OF TEXAS; RUTH R. HUGHS, IN HER OFFICIAL
CAPACITY AS TEXAS SECRETARY OF STATE,
Defendants—Appellants,
UNITED STATES OF AMERICA,

Plaintiff—Appellee,

TEXAS LEAGUE OF YOUNG VOTERS EDUCATION FUND, IMANI
CLARK,

Intervenors Plaintiffs—Appellees,
veErsUs

STATE OF TEXAS,

 

 
Case 2:13-cv-00193 Document 1219 Filed on 11/20/20 in TXSD Page 2 of 3
Case: 20-40428 Document: 00515647434 Page:2 Date Filed: 11/20/2020

20-40428

Defendant—Appellant,

TEXAS STATE CONFERENCE OF NAACP BRANCHES; MEXICAN
AMERICAN LEGISLATIVE Caucus, TEXAS HOUSE OF
REPRESENTATIVES,

Plaintiffs—Appellees,
versus

GREG ABBOTT, IN HIS OFFICIAL CAPACITY AS GOVERNOR OF
TEXAS; RUTH R. HUGHS, IN HER OFFICIAL CAPACITY AS TEXAS
SECRETARY OF STATE; STATE OF TEXAS,

Defendants — Appellants,

LENARD TAYLOR; EULALIO MENDEZ, JR.; LIONEL ESTRADA;
ESTELA GARCIA ESPINOSA; MAXIMINA MARTINEZ LARA; LA
UNION DEL PUEBLO ENTERO, INCORPORATED,

Plaintiffs— Appellees,
versus

STATE OF TEXAS; RUTH R. HUGHS, IN HER OFFICIAL CAPACITY
AS TEXAS SECRETARY OF STATE,

Defendants—Appellants.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 2:13-CV-193
USDC No. 2:13-CV-263
USDC No. 2:13-CV-291
USDC No. 2:13-CV-348

 

 

 
Case 2:13-cv-00193 Document 1219 Filed on 11/20/20 in TXSD Page 3 of 3
Case: 20-40428 Document: 00515647434 Page:3 Date Filed: 11/20/2020

20-40428

- Before JONES, CosTA, and WILSON, Circuit Judges.
PER CURIAM:

Attorney, Susan F. Zinn, representing appellee, Lenard Taylor, has
informed the court by suggestion of death that Lenard Taylor is now

deceased.

Based on this information, IT IS ORDERED that the appeal as to
Appellee, Lenard Talyor, is DISMISSED AS MOOT.

 

 
Case 2:13-cv-00193 Document 1219-1 Filed on 11/20/20 in TXSD Page 1 of 4
Case: 20-40428 Document: 00515647413 Page:1 Date Filed: 11/20/6020 « Bistrlet Gourg

Southern District of Texas
om FILED

NOV 2 02020
United States Court of Appeals
FIFTH CIRCUIT of PP David J. Bradley, Clerk of Court
OFFICE OF THE CLERK
LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,

Suite 115
NEW ORLEANS, LA 70130

November 20, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 20-40428 Marc Veasey, et al v. Greg Abbott, et al
USDC No. 2:13-CV-193
USDC No. 2:13-CV-263

USDC No. 2:13-CV-291
USDC No. 2:13-CV-348

Enclosed is an order entered in this case.

Sincerely,

LYLE W. CAYCE, Clerk

Rawr bbuLir

Bein M. Shulin, Deputy Clerk
504-310-7658

 

Ms. Leah Camille Aden

Ms. Anna Marks Baldwin
Mr. Neil G. Baron

Mr. David J. Bradley

Mr. Thomas Evans Chandler
Ms. Jennifer Clark

Ms. Lindsey Beth Cohan
Mr. Armand G. Derfner

Mr. Kelly Patrick Dunbar
Mr. Chad Wilson Dunn

Ms. Tania Faransso

Mr. Matthew Hamilton Frederick
Mr. Jose Garza

Mr. Joseph G. Hebert

Ms. Danielle Marie Lang
Ms. Janai S. Nelson

Mr. Jonathan Edward Paikin
Ms. Myrna Perez

Mr. Ezra D. Rosenberg

Mr. Deuel Ross

Mr. Samuel Spital

Ms. Dominique G. Stafford
Mr. Alexander Stamm

Ms. Susan F. Zinn

 

 
Case 2:13-cv-00193 Document 1219-1 Filed on 11/20/20 in TXSD Page 2 of 4
Case: 20-40428 Document: 00515647413 Page:2 Date Filed: 11/20/2020

P.S. to Counsel: A revised copy of the caption is enclosed for
future filings.

 
Case 2:13-cv-00193 Document 1219-1 Filed on 11/20/20 in TXSD Page 3 of 4
Case: 20-40428 Document: 00515647413 Page:3 Date Filed: 11/20/2020

Case No. 20-40428

Marc Veasey; Jane Hamilton; Sergio DeLeon; Floyd Carrier; Anna
Burns; Michael Montez; Penny Pope; Oscar Ortiz; Koby Ozias;
League of United Latin American Citizens; John Mellor-Crumley;
Dallas County, Texas; Gordon Benjamin; Ken Gandy; Evelyn
Brickner,

Plaintiffs - Appellees
Vv.

Greg Abbott, in his Official Capacity as Governor of Texas;
State of Texas; Ruth R. Hughs, in her Official Capacity as Texas
Secretary of State,

Defendants - Appellants

United States of America,
Plaintiff - Appellee

Texas League of Young Voters Education Fund, Imani Clark,
Intervenors Plaintiffs - Appellees

Vv.

State of Texas,

Defendant - Appellant

Texas State Conference of NAACP Branches; Mexican American
Legislative Caucus, Texas House of Representatives,

Plaintiffs - Appellees

Greg Abbott, in his Official Capacity as Governor of Texas; Ruth
R. Hughs, in her Official Capacity as Texas Secretary of State;
State of Texas,

Defendants - Appellants

Fulalio Mendez, Jr.; Lionel Estrada; Estela Garcia Espinosa;
Maximina Martinez Lara; La Union Del Pueblo Entero,
Incorporated,

 
Case 2:13-cv-00193 Document 1219-1 Filed on 11/20/20 in TXSD Page 4 of 4
Case: 20-40428 Document: 00515647413 Page:4 Date Filed: 11/20/2020

Plaintiffs - Appellees
Vv.

State of Texas; Ruth R. Hughs, in her Official Capacity as Texas
Secretary of State,

Defendants - Appellants

 
